Mr. Justice Burke
dissenting:
I am of the opinion that the conclusion reached by Justice Teller in this case in his dissenting opinion is the correct one, and that his reasoning is irrefutable from the stand-, point of grammatical construction. But as grammatical construction is often disregarded by the courts if a different construction will give effect to the intention of the parties as disclosed by a consideration of the entire instrument—Jackson v. Topping, 1 Wend. (N. Y.) 388, 19 Am. Dec. 515,—it seems to me that illustration will here serve us better than argument.
The language in this policy, over which this contention arises, either means “resulting from riding or driving in any races,” or “resulting from any riding or driving races.” It is common usage, when speaking of an automobile race, to speak of “driving” such a race, whereas no one ever speaks of an automobile race as “a driving race.” Hence, if the first interpretation is correct, the accident in question came within the exception; if the second, then it did not. To reach either conclusion requires careful analysis and construction. The meaning of this clause in this policy is, therefore, to say the least, a matter of grave doubt. When such a doubt exists as to the interpretation of such a *397contract, it must be resolved in favor, of the assured, as has been held by this court. Finding v. Ocean A. & G. Co., 177 Pac. 142; Preferred Accident Ins. Co. v. Fielding, 35 Colo. 19-26, 83 Pac. 1013, 9 Ann. Cas. 916.
Hence the judgment should be reversed.